Citation Nr: 1113513	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-39 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to an initial rating greater than 10 percent disabling for lumbosacral strain, prior to May 12, 2006.

3.  Entitlement to a rating in excess of 10 percent disabling for lumbosacral strain from May 12, 2006 to February 12, 2008.

4.  Entitlement to a rating in excess of 40 percent disabling for lumbosacral strain, beginning February 13, 2008.

5.  Entitlement to a rating in excess of 20 percent disabling for left lower extremity radiculopathy associated with lumbosacral strain, beginning February 13, 2008.

6.  Entitlement to an increased rating for residuals of a traumatic brain injury, to include residuals of memory loss, headaches, sleep disturbance, dizziness, balance issues, and speech problems, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to April 1980 and from July 1981 to June 1987, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2006, May 2007, March 2008, and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  The Veteran testified at a January 2011 Board hearing held by the undersigned sitting at the RO, a transcript of which is associated with the claims file.

At the January 2011 Board hearing, the Veteran submitted additional VA treatment records pertaining to the issues on appeal, along with a waiver of review by the RO.  Accordingly, appellate adjudication may proceed.

The issue of entitlement to an increased rating for residuals of a traumatic brain injury (TBI), to include residuals of memory loss, headaches, sleep disturbance, dizziness, balance issues, and speech problems, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of elevated glucose, or a diagnosis of diabetes mellitus, in service.

2.  Diabetes mellitus, type 2, is currently diagnosed.

3.  The evidence of record does not relate the Veteran's diabetes mellitus, type 2, to his military service.

4.  Prior to May 12, 2006, the Veteran's lumbosacral strain was manifested by muscle spasms not resulting in abnormal gait or contour, and by full range of motion of the thoracolumbar spine.

5.  From May 12, 2006 to February 12, 2008, the Veteran's lumbosacral strain was manifested by forward flexion to 30 degrees, but not by favorable or unfavorable anklyosis if the thoracolumbar or entire spine.

6.  Beginning February 13, 2008, the Veteran's lumbosacral strain is manifested by forward flexion to 30 degrees, but not by favorable or unfavorable anklyosis if the thoracolumbar or entire spine.

7.  Prior to February 13, 2008, the Veteran's left lower extremity radiculopathy manifested as moderate incomplete paralysis.

8.  Beginning February 13, 2008, the Veteran's left lower extremity radiculopathy manifests as severe incomplete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a rating in excess of 10 percent, prior to May 12, 2006, for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

3.  The criteria for a 40 percent rating, but no greater, from May 12, 2006, to February 12, 2008, for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

4.  The criteria for a rating in excess of 40 percent, beginning February 13, 2008, for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

5.  The criteria for a rating in excess of 20 percent prior to February 13, 2008, for left lower extremity radiculopathy related to lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

6.  The criteria for a rating of 30 percent, but no greater, beginning February 13, 2008, for left lower extremity radiculopathy related to lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  June 2005, December 2005, March 2008, letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating a March 2006 letter, as well as the March 2008 letter noted above.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained; these include records from treatment at Darnell Army Community Hospital, and the May 2006 Medical Examination Board physical examination report and findings with November 2006 addendum.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in January 2009 and February 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claim

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The record reflects that the Veteran had service during the Vietnam Era.  However, his service personnel records do not reflect, and the Veteran has not asserted, that he had in-country service in Vietnam or another country such that he was exposed to herbicides.  Accordingly, consideration of service connection on a presumptive basis due to herbicide exposure is not required.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran's service treatment records show no evidence of diabetes mellitus during his active duty service ending June 1987.  Diabetes mellitus is first shown in the record during his National Guard service.  In the November 2002 report of medical history, the Veteran denied a history of diabetes or elevated sugar in his blood.  However, private treatment records dated from June 2003 through June 2005 included diabetes mellitus, type 2, among the Veteran's diagnoses.  A February 2005 Fitness for Duty Evaluation showed that the Veteran no longer met the retention standards due to, among other diagnoses, diabetes mellitus.  A May 2005 physical profile noted that the Veteran's "physical disease and diagnoses" included diabetes type 2.  A November 2005 letter written by a private physician indicated that his diagnoses included non-insulin dependent diabetes mellitus.  

The May 2006 Medical Evaluation Board addendum noted that the Veteran had a three-year history of diabetes mellitus, and was only required to take oral medications during that time.  The June 2006 Medical Evaluation Board examination report noted that diabetes was first diagnosed in 2003.  The Medical Evaluation Board proceedings document, dated in November 2006, noted that the Veteran's diabetes mellitus had its onset in 2003, and was incurred while entitled to base pay.  However, the Veteran's case was then referred to the Physical Evaluation Board; their December 2006 Proceedings concluded that the Veteran's diabetes mellitus had not occurred during active service, not to have occurred in the line of duty, and was not the proximate result of performing duty; no recommended disability percentage was stated.  A June 2010 letter from the Veteran's private physician indicated that at that day's examination, "background diabetic retinopathy" had been detected.

Although a current diagnosis of diabetes mellitus, type 2, is of record, the evidence does not relate that diagnosis to the Veteran's military service.  The Veteran's service treatment records dated during his active military service do not reflect evidence of elevated glucose, or a diagnosis of diabetes mellitus.  By all accounts in the record, the Veteran's diabetes mellitus was first diagnosed in the early 2000s, more than 20 years after his active military service separation.  Although a VA nexus opinion was not obtained during a VA examination, it was the finding of the Physical Evaluation Board in December 2006 that the Veteran's diabetes mellitus had not occurred during active service, not to have occurred in the line of duty, and was not the proximate result of performing duty.  Thus, it was not related to his military service.  

The findings of the November 2006 Medical Evaluation Board, favorable to the Veteran's claim, have been considered.  However, it is clear that these were preliminary findings, as the Medical Evaluation Board only made the recommendation that the Veteran's case should be referred to the Physical Evaluation Board, which would make a final determination.  Such a final determination was made after the December 2006 physical examination, which did not relate the Veteran's diabetes mellitus, type 2, to his military service.  Accordingly, the evidence of record does not support a finding of service connection for the Veteran's diabetes mellitus, type 2.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for lumbosacral strain was granted in a November 2006 rating decision, and an initial 10 percent rating awarded in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A March 2008 rating decision increased that rating to 40 percent disabling, effective February 13, 2008.

Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2010).

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable anklyosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable anklyosis of the entire spine warrants the maximum 100 percent rating.  Id.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Review of the record does not reveal that intervertebral disc syndrome has been diagnosed at any time during the appeal period.  Specifically, the February 2010 referenced a September 2009 lumbar spine magnetic resonant imaging test which showed no evidence of any disc disease.  For this reason, consideration of the Veteran's lumbar spine disability under Diagnostic Code 5243 for intervertebral disc syndrome is not required.

Prior to February 13, 2008

The evidence of record supports a staged ratings prior to February 13, 2008.  Hart, 21 Vet. App. at 509.  A 10 percent rating is still warranted prior to May 12, 2006.  At April 2004 and May 2004 private visits, full range of motion of the thoracolumbar spine was noted, with no evidence of pain.  At April 2004 and May 2004 private visits, the thoracic and lumbar curvatures appeared normal.  At a June 2004 private visit, the Veteran reported muscle spasms, but the spinal contour and gait were both noted to be normal.  As forward flexion of the lumbar spine is not limited to 60 degrees or less, favorable or unfavorable anklyosis of any part of the spine is not shown, and normal spinal curvature and gait were noted, a schedular rating greater than 10 percent is not warranted prior to May 12, 2006.

However, beginning May 12, 2006, a 40 percent rating is warranted.  At the May 2006 VA spine examination, forward flexion was to 30 degrees, at which point pain began, and extension was to 30 degrees.  The June 2006 Medical Evaluation Board examination report also noted reduced range of motion in all areas, but did not indicate specific range of motion in degrees.  At a December 2006 military facility visit, flexion of the thoracolumbar spine was to 30 degrees, and extension was to 10 degrees.  These clinical findings satisfy the criteria for a 40 percent rating, as flexion was limited to 30 degrees or less.  However, in the absence of anklyosis of the thoracolumbar or entire spine, greater than a 40 percent rating is not warranted between May 12, 2006, and February 12, 2008.

The record reflects that service connection for left lower extremity radiculopathy, as related to the Veteran's lumbosacral strain, was granted in a November 2006 rating decision, and a 20 percent rating assigned effective June 2004 under Diagnostic Code 8520, which provides evaluations of 20, 30, and 40 percent for moderate incomplete paralysis, severe incomplete paralysis, and complete paralysis, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

However, the evidence of record dated prior to February 13, 2008, does not support greater than a 20 percent rating for the left lower extremity radiculopathy.  Physical therapy visit treatment records dated in May 2004 and June 2004 show evidence of numbness in the left anterior thigh down to the toes.  The June 2006 Medical Evaluation Board examination report also noted reduced motor strength (3/5) in the left lower extremity, and hypersensitivity to touch in the left thigh.  However, there was no evidence of significant sensory loss as to constitute more than moderate incomplete neuropathy such that a 20 percent rating would be warranted.

Moreover, the evidence of record does not support a separate rating for associated neurological abnormalities other than left lower extremity radiculopathy.  The November 2006 rating decision denied service connection for numbness of the right leg, and the evidence of record dated during the appeal period does not reflect right lower extremity radiculopathy or other neurologic abnormality that is related to the Veteran's lumbosacral strain.  At the May 2006 VA peripheral nerves examination, the Veteran denied neurologic symptoms in the right leg or in either of his arms.  At the December 2007 VA spine examination, neurologic evaluation of the upper extremity showed normal sensory and motor findings.  Neither is bladder or bowel dysfunction shown; the Veteran specifically denied having any loss of bowel or bladder control at a June 2004 private visit and at the May 2006 VA peripheral nerves examination.

The evidence of record also does not show that the Veteran's spine disorder causes a level of functional loss greater than that already contemplated by the assigned evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  Although there is evidence that the Veteran experiences pain during forward flexion of the lumbar spine, the extent to which the range of motion is limited is additionally limited would not merit greater than a 10 percent rating prior to May 12, 2006, under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  Beginning May 12, 2006, the May 2006 VA spine examiner noted that the Veteran's flexion was reduced by 15 degrees due to pain, right and left lateral flexion reduced by 15 degrees bilaterally secondary to pain, and right and left lateral rotation reduced 10 degrees bilaterally secondary to pain.  But as flexion was already limited to 30 degrees or less, and anklyosis was not shown, a higher rating from May 12, 2006 is not warranted on the basis of functional loss.  Johnston v. Brown, 10 Vet. App. 80 (1997).

However, the May 2006 VA spine examiner also noted that active range of motion did not produce any weakness, fatigue, or incoordination.  Thus, while those hallmark symptoms of functional loss documented in the record are duly recognized, the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned rating.  Accordingly, greater than a 10 percent rating prior to May 12, 2006, or greater than a 40 percent rating between May 12, 2006 and February 12, 2008, is not warranted on the basis of functional loss.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings beyond those assigned by this decision are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Beginning February 13, 2008 

The evidence of record does not support greater than a 40 percent rating for lumbosacral strain, beginning February 13, 2008, based on the General Rating Formula.  At the February 2008 VA examination, forward flexion of the thoracolumbar spine was to 30 degrees.  However, at no time beginning February 13, 2008, was favorable or unfavorable anklyosis of the thoracolumbar spine noted, as required for greater than a 40 percent rating.  Some range of motion of the thoracolumbar spine was shown on each evaluation; ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007).  Thus, as favorable or unfavorable anklyosis of any part of the spine is not shown, an evaluation greater than 40 percent for lumbosacral strain beginning February 13, 2008, is not warranted.

On VA examination in February 2008, deep tendon reflexes were trace at the left knee, and 1/4 at the ankle.  There was also diminished sensation to pinprick and vibratory stimulation of the left foot, there was a significant left leg limp, and the Veteran's left leg pain prevented him from walking more than 20 yards.  A September 2009 physical profile also noted that the Veteran was unable to walk with a cane for more than 2-3 minutes without resting due to leg pain and numbness; a walker with seat, or motorized wheelchair for longer than 100 yard ambulation was recommended.  At the February 2010 VA general medical examination, the Veteran reported that the numbness in his left leg was constant.  In the aggregate, these findings more closely reflect severe incomplete paralysis than moderate incomplete paralysis.  Thus, a 30 percent rating is warranted beginning February 13, 2008 for left lower extremity radiculopathy.

However, the evidence of record dated beginning February 13, 2008, does not support a separate rating for associated neurological abnormalities other than left lower extremity radiculopathy.  The Veteran denied pain or numbness in the right leg at the February 2010 VA general medical examination.  He also denied experiencing either bladder or bowel dysfunction at the February 2008 VA spine and February 2010 VA general medical examinations.  Erectile dysfunction was noted at the February 2008 VA examination, but the examiner did not indicate that it was related to the Veteran's lumbosacral strain, versus a nonservice-connected disability such as the Veteran's diabetes mellitus, type 2.

The evidence of record also does not show that the Veteran's lumbosacral strain causes a level of functional loss greater than that already contemplated by the assigned evaluation.  DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45.  As the maximum schedular rating based on limitation of motion is already assigned, a higher rating cannot be assigned on the basis of functional loss.  Johnston, 10 Vet. App. at 85.  Accordingly, greater than a 40 percent rating is not warranted beginning February 13, 2008, on the basis of functional loss.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings beyond those assigned by this decision are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

Consideration has also been given regarding whether the assigned schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.


ORDER

Service connection for diabetes mellitus, type 2, is denied.

An initial rating greater than 10 percent disabling for lumbosacral strain, prior to May 12, 2006, is denied.

A rating of 40 percent disabling, but no greater, for lumbosacral strain from May 12, 2006 to February 12, 2008, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

A rating in excess of 40 percent disabling for lumbosacral strain beginning February 13, 2008, is denied.

A rating in excess of 20 percent for left lower extremity radiculopathy associated with lumbosacral strain, prior to February 13, 2008, is denied.

A rating of 30 percent, but no greater, for left lower extremity radiculopathy associated with lumbosacral strain, beginning February 13, 2008, is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The most recent VA TBI examination did not conduct cognitive function testing because the examiner felt that the Veteran was overstating his symptoms, and that a true picture of the Veteran's cognitive abilities could not be obtained through testing.  However, at the February 2010 VA general medical examination, memory loss was noted on physical examination.  Memory loss was also clearly evident during the Veteran's January 2011 Board hearing.  The Board thus finds that the most recent VA TBI examination is inadequate because it does not contain complete clinical findings with which the Veteran's TBI residuals may be evaluated.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, remand is required. 

Accordingly, the issue of entitlement to an increased rating for residuals of a traumatic brain injury, to include residuals of memory loss, headaches, sleep disturbance, dizziness, balance issues, and speech problems is remanded for the following actions:

1.  Schedule the Veteran for a VA TBI examination.  The claims file must be reviewed by the examiner and the report should note that review.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests must be performed, and all findings reported in detail.  A rationale for any opinion advanced should be clearly stated.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


